—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered March 9, 2000, convicting him of aggravated sexual abuse in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that a rubber glove does not constitute a “foreign object” within the meaning of Penal Law § 130.66 (1) (a) is unpreserved for appellate review (see People v Finger, 95 NY2d 894, 895; People v Okehofifurum, 201 AD2d 508, 509). In any event, the large, dirty, rubber glove used in this case can rationally be considered a “foreign object” within the meaning of Penal Law § 130.66 (1) (a) because it is an inanimate object that is capable of causing physical injury (see Penal Law § 130.00 [9]; cf. People v Peet, 101 AD2d 656, 657, affd 64 NY2d 914). Therefore, the evidence was legally sufficient to support the defendant’s conviction of aggravated sexual abuse in the third degree. O’Brien, J.P., Friedmann, H. Miller and Crane, JJ., concur.